Grid Petroleum Acquires Natural Gas Assets In Wyoming LONDON, Mar 15, 2010 (BUSINESS WIRE) Grid Petroleum Corp. (OTC.BB:GRPR) is pleased to announce the acquisition of assets in the SE Jonah Field, an area of premium natural gas reserves within the Greater Green River Basin in the Rocky Mountains area of Wyoming. This final agreement has been signed pursuant to the Letter Of Intent (LOI) signed earlier this year. Regarded as one of the foremost gas fields in the Rocky Mountains, the Green River Basin area contains approximately 26 TCF (Trillion Cubic Feet) of natural gas, with the Jonah Field estimated to contain 7 to 10 TCF according to the Wyoming State Geological Survey. The Jonah Field currently produces from in excess of 500 wells. This well-defined region also fits Grid's model of low-risk, high-impact exploration and development, in that the region has an incredibly high success rate for drilling and completion. It is reported that in 2006, over 3,000 wells were drilled with a success rate of almost 98%. Oilfield services giant Schlumberger has been retained to commence updating a technical report on the prospect, for analysis and development appraisal of the property. We look forward to detailing the report's findings in the near future. It is hoped that a development work program will commence on the property soon after the report is fully processed, and the potential resource is better defined. Paul Watts, CEO of Grid Petroleum, said: "Acquiring these assets in such a prime location for natural gas reserves is an extremely positive move for Grid. This area has long been regarded as one of the highest quality sites in North America and I look forward to beginning development work on the property. We are looking forward to receiving the prospect report from Schlumberger, as we see this as a sensible move as a first stage of appraisal. With their vast experience and their cutting edge technology, we will be better placed to maximize the potential of our acquisition, and understand the scale of our undeveloped resource". Legal Notice Regarding Forward-Looking Statements Statements in this news release that are not historical facts are forward-looking statements that are subject to risks and uncertainties. Forward-looking statements are based on current facts and analyses and other information that are based on forecasts of future results, estimates of amounts not yet determined, and assumptions of management.
